IN THE COURT OF APPEALS OF IOWA

                                   No. 21-0582
                              Filed March 30, 2022


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

MATTHEW ALAN GARBERS,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Linn County, Casey D. Jones, District

Associate Judge.



      Matthew Garbers appeals his convictions for two counts of possession of a

controlled substance with prior offense enhancements. AFFIRMED IN PART,

VACATED IN PART, AND REMANDED.



      Martha J. Lucey, State Appellate Defender, and Nan Jennisch, Assistant

Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Genevieve Reinkoester, Assistant

Attorney General, for appellee.



      Considered by Tabor, P.J., and Schumacher and Ahlers, JJ.
                                         2


AHLERS, Judge.

       Matthew Garbers was charged by trial information with possession of

methamphetamine and possession of marijuana.             Because he had a prior

conviction for possession of marijuana, Garbers was subject to charging

enhancements on both charges.1          The State chose to utilize the charging

enhancement for the possession-of-methamphetamine charge, making the charge

a “second offense” and thus an aggravated misdemeanor. The State chose not to

utilize the enhancement for the possession-of-marijuana charge, so that charge

remained a “first offense,” a serious misdemeanor.

       The parties stipulated to a bench trial on the minutes of evidence. The

district court found Garbers guilty of both crimes as charged.2 At sentencing,

Garbers was adjudicated guilty of and sentenced for the possession-of-

methamphetamine charge as a second offense. Also at sentencing, for unknown

reasons, as to the possession-of-marijuana charge, the district court adjudicated

Garbers guilty of and sentenced him for the offense of possession of marijuana as

a second offense. This was done despite the fact that Garbers had not been

charged with the enhancement on the possession-of-marijuana charge and the

district court had not found him guilty on the enhanced charge in the court’s written




1 See Iowa Code § 124.401(5) (2020) (enhancing a second-offense possession-
of-methamphetamine charge from a serious misdemeanor to an aggravated
misdemeanor and enhancing a second-offense possession-of-marijuana charge
when the prior offense is possession of marijuana from a serious misdemeanor
with decreased penalties to a regular serious misdemeanor).
2 Garbers was also charged with and found guilty of a third charge, possession of

drug paraphernalia. No challenge is raised to the charge, conviction, or sentence
on that charge, so we do not address it.
                                           3


ruling.3 No one called this error to the district court’s attention at or after the time

of sentencing. Garbers appeals.

I.     Issues Presented

       Garbers raises two issues. First, he argues that he was never charged with

“second offense” possession of marijuana, so the district court improperly

adjudicated him guilty of and sentenced him for that enhanced offense. Second,

he argues there is insufficient evidence to convict him of the enhancement on

either charge.    He asserts the State failed to present evidence that he was

represented by counsel, or had properly waived his right to counsel, in the

proceeding that resulted in his prior possession-of-marijuana conviction.

Therefore, Garbers argues, that prior offense cannot be used to enhance the

charges in this case.

II.    Analysis

       A.     Adjudication and Sentencing for a Non-Charged Offense

       As to the first issue, the State concedes that Garbers was not charged with

possession of marijuana as a second offense, so it was error for the district court

to adjudicate Garbers guilty of or sentence him for that offense. We agree with


3 In the district court’s written ruling, the court spelled out the elements of the
offenses. In doing so with respect to the possession-of-marijuana charge, the
court listed Garbers’s prior offense as one of the elements of the crime. This was
apparently done under the mistaken belief that Garbers was charged with the
enhanced version of that offense. Despite mentioning the prior offense as one of
the elements, when making the findings of guilt with respect to the charges, the
court noted “Penalty Enhanced” with respect to the possession-of-
methamphetamine charge but did not note “Penalty Enhanced” with respect to the
possession-of-marijuana charge. We conclude from this that, even though the
court appears to have been under the mistaken impression that Garbers was
charged with the second-offense version of possession of marijuana, the court
declined or neglected to find him guilty of the enhanced version of the crime.
                                            4


and accept the State’s concession, and we again note that, in addition to not being

charged with possession of marijuana as a second offense, Garbers was not found

guilty of that offense either. Therefore, it was improper to adjudicate him guilty of

or sentence him for possession of marijuana as a second offense. We vacate

Garbers’s conviction and sentence for possession of marijuana as a second

offense. We remand to the district court to resentence Garbers for the possession-

of-marijuana charge as a first offense.

       B.      Representation in Prior Proceeding

       As for the second issue, we review challenges to the sufficiency of the

evidence for corrections of errors at law.4         Evidence is sufficient if there is

substantial evidence in the record to support the conviction.5              Evidence is

substantial if it is sufficient to convince a rational trier of fact that the defendant is

guilty beyond a reasonable doubt.6 In assessing the sufficiency of the evidence,

we view it in the light most favorable to the State.7

       Garbers contends there was insufficient evidence to find him guilty of the

enhanced possession-of-methamphetamine charge because the State failed to

prove that he was represented by counsel or knowingly waived his right to counsel

in the proceeding that resulted in his prior possession conviction.            Garbers’s

argument is fatally flawed because it ignores the burden shifting that is required

with respect to his challenge. The State does not begin with the burden of proving

that Garbers was represented or waived representation in the prior proceeding.


4 State v. Hall, 969 N.W.2d 299, 304 (Iowa 2022).
5 Id.
6 Id.
7 Id.
                                          5


Instead, he was required first to introduce evidence tending to show that he was

not represented in the prior proceeding.8 If he had introduced such evidence, then

the burden would shift to the State to prove he was represented.9 This burden

shifting procedure “recognizes the importance given to the integrity of the

underlying judgment[].”10 Because Garbers did not introduce any evidence tending

to show that he was not represented by counsel in the prior proceeding, the burden

never shifted to the State to prove that he was. As a result, there is no insufficiency

in the State’s proof of the prior offense, and the evidence is sufficient to enhance

Garbers’s possession-of-methamphetamine charge to a second offense.

III.   Conclusion

       We vacate Garbers’s conviction and sentence for possession of marijuana

as a second offense, as he was not charged with or found guilty of the enhanced

version of that offense.     We remand for resentencing on the possession of

marijuana charge as a first offense. As to Garbers’s conviction for possession of

methamphetamine as a second offense, the evidence is sufficient to support the

finding of guilt for that offense, so we affirm Garbers’s conviction and sentence for

that crime.

       AFFIRMED IN PART, VACATED IN PART, AND REMANDED.




8 See State v. Cameron, 167 N.W.2d 689, 694 (Iowa 1969).
9 See id.; see also Hartsfield v. State, No. 08-1793, 2012 WL 163010, at *3–4 (Iowa
Ct. App. Jan. 19, 2012).
10 Hartsfield, 2012 WL 163010, at *3–4; see also Cameron, 167 N.W.2d at 694.